DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “determining whether a surface energy of the impermeable base material is less than 50 mN/m or greater than 50 mN/m; deciding a heating and drying condition for heating and drying the pretreatment liquid as a condition A in which a percentage of a mass of the pretreatment liquid after being heated and dried to a mass of the pretreatment liquid before being heated and dried is 30% or greater in a case where the surface energy of the impermeable base material is determined to be less than 50 mN/m and deciding a heating and drying condition for heating and drying the pretreatment liquid as a condition B in which a percentage of a mass of the pretreatment liquid after being heated and dried to a mass of the pretreatment liquid before being heated and dried is less than 50% in a case where the surface energy of the impermeable base material is determined to be 50 mN/m or greater; applying the pretreatment liquid to the impermeable base material; heating and drying the pretreatment liquid applied to the impermeable base material under the heating and drying condition decided in the 
Regarding claims 2-8, for the same reason as discussed above for parent independent claim 1, dependent claims 2-8 also contain(s) allowable subject matter.
The reason for allowance of claim 9 is the inclusion of “a determining unit which determines whether a surface energy of the impermeable base material is less than 50 mN/m or 50 mN/m or greater; a deciding unit which decides a heating and drying condition for heating and drying the pretreatment liquid; a heating and drying unit which heats and dries the pretreatment liquid applied to the impermeable base material under the heating and drying condition decided by the deciding unit; and an ink applying unit which applies the ink to at least a part of a surface of the impermeable base material after the heating and drying, onto which the pretreatment liquid has been applied, to obtain an image, wherein the deciding unit decides the heating and drying condition as a condition A in which a percentage of a mass of the pretreatment liquid after being heated and dried to a mass of the pretreatment liquid before being heated and dried is 30% or greater in a case where the surface energy of the impermeable base material is determined to be less than 50 mN/m and decides the heating and drying condition as a condition B in which a percentage of a mass of the pretreatment liquid after being heated and dried to a mass of the pretreatment liquid before being heated and dried is less than 50% in a case where the surface energy of the impermeable base material is determined to be 50 mN/m or greater.”  The foregoing limitation(s), when combined with 
Regarding claim 10, for the same reason as discussed above for parent independent claim 9, dependent claim 10 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Chiwata et al. (US 2009/0079784 A1)
Discloses a treatment liquid.

Shirokane et al. (US 2020/0376877 A1)
Discloses a pretreatment liquid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 24, 2022